COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Willis and Bray
Argued at Richmond, Virginia


EARL E. JARRETT
                                         MEMORANDUM OPINION * BY
v.   Record No. 0134-95-3              JUDGE JAMES W. BENTON, JR.
                                            FEBRUARY 20, 1996
COMMONWEALTH OF VIRGINIA


           FROM THE CIRCUIT COURT OF PITTSYLVANIA COUNTY
                      B. A. Davis, III, Judge
           W. Clarke Whitfield, Jr. (Turner, Haskins &
           Whitfield, on brief), for appellant.

           Monica S. McElyea, Assistant Attorney General
           (James S. Gilmore, III, Attorney General, on
           brief), for appellee.



      A jury convicted Earl E. Jarrett of aggravated sexual

battery of a child who was less than thirteen years of age in

violation of Code § 18.2-67.3.   Jarrett contends that the

evidence was insufficient to support the conviction.     For the

reasons that follow, we affirm the conviction.

      The evidence proved that in May 1989 the child and her

parents moved into a house with Jarrett, the child's father's

half-brother.   The child was born in October 1985 and began

kindergarten during the 1990-91 school year.   The child's mother

testified that the child and Jarrett, who is the child's uncle,

had a good, normal relationship.   Jarrett often took the child

shopping and frequently bought her presents.

      *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
        From April to July 1991, the child's mother was employed and

left for work with her husband at 6:15 a.m.    Most of the time, a

neighbor came to prepare the child for school.    On occasion

Jarrett watched the child in the morning when the mother went to

work.    However, the mother also testified that Jarrett only

watched the child once "to go to school."    She testified also

that the child often went places with Jarrett "because . . . he

was the only one we had to watch her."
        The mother testified that although the child had a bedroom

in the house, the child began to sleep in the bed with her mother

and father.    However, the mother could not identify the time when

this change in the child's behavior occurred.    The mother also

testified that at some time in 1991 the child began to fear

Jarrett.

        The child testified that Jarrett would get her ready for

kindergarten when her parents were at work.    She testified that

on three or four occasions Jarrett rubbed her "privates" between

her legs and inserted his finger in her "privates."    She

testified that she was at home when those incidents occurred but

she did not remember the rooms in which they occurred.    She

testified that the events occurred four or five years before the

trial and that it was hard for her to remember everything.      She

recalled that the events occurred in the daytime.

        The child also testified that during Easter of 1991 she went

to West Virginia with Jarrett to visit her grandmother, his




                                 - 2 -
mother.    While Jarrett drove his automobile and she sat in the

passenger seat, he "would rub [her] privates."    She also

testified that later he molested her in West Virginia at his

mother's house.

        She also stated that on another occasion Jarrett was

standing naked beside her bed when she woke from a nap.      Jarrett

told her to touch his "private."     She testified that she did not

touch him and that she could not recall whose bed she was in.

She did not testify whether that event occurred in Virginia or

West Virginia.    She claimed that Jarrett threatened to "do it

again" and "kill everybody" if she told anyone.
        The child and her mother testified that the child told her

mother of these events approximately six months to a year after

they occurred.    The child's mother did not pursue the matter.

The child reported these incidents to her third grade teacher in

1993 after discussing them with a classmate.    The child was eight

years old when she reported the incidents to her teacher.      The

teacher notified the authorities of the complaint.

        Jarrett testified that he never sexually touched the child.

He testified that he helped the child get ready for school only

once.    On that morning, when her parents were working, he was

watching a pornographic video when the child entered the room.

He testified that when he noticed the child was in the room, he

turned off the television and told her to return to her bedroom.

He also testified that he told the child that only older people




                                 - 3 -
who care about each do the things that she saw on the video.     He

further testified that several months after that event he told

the child to tell her parents or him if anyone ever touched her

improperly.

     When an appellant challenges the sufficiency of the

evidence, the appellate court "must consider the evidence and all

reasonable inferences fairly deducible therefrom in the light

most favorable to the Commonwealth."    Derr v. Commonwealth, 242
Va. 413, 424, 410 S.E.2d 662, 668 (1991).      "[T]he factors that

elevate the [sexual abuse] from the misdemeanor to the felony are

the specific age of the victim, serious bodily or mental injury,

or the use or threat of use of a dangerous weapon."      Johnson v.

Commonwealth, 5 Va. App. 529, 533, 365 S.E.2d 237, 239 (1988).

In this case the victim's age is sufficient to elevate the

offense to aggravated sexual battery.    Id.

     Jarrett argues that the child's testimony was not

corroborated.    However, corroboration is not necessary in sexual

battery cases.    Garland v. Commonwealth, 8 Va. App. 189, 192, 379
S.E.2d 146, 147 (1989).   The child testified to the events

surrounding the incidents and her mother's testimony established

the relevant time periods.   Contrary to Jarrett's assertion, the

evidence established several occasions when he was alone with the

child.

     Jarrett also argues that the child's testimony was not

believable because she could not identify the room in the house




                                - 4 -
where she claimed the events occurred.   He contends that her

testimony was suspect because in other aspects of her testimony

she demonstrated rather precise knowledge of events and

occurrences.   We find no basis to conclude on a reading of the

record that the child's testimony was so flawed as to be

incredible.

     "The weight which should be given to evidence and whether

the testimony of a witness is credible are questions which the

fact finder must decide."   Bridgeman v. Commonwealth, 3 Va. App.
523, 528, 351 S.E.2d 598, 601 (1986).    The child's testimony was

neither incompetent nor inherently incredible.   The jury believed

the child's testimony and rejected Jarrett's testimony.

Accordingly, we hold that the evidence was sufficient to prove

beyond a reasonable doubt that Jarrett was guilty of aggravated

sexual battery.

                                                    Affirmed.




                               - 5 -